NORTHCUTT, Judge.
Mr. Hernandez raised numerous issues in this appeal. We find merit in only one of them. We reverse the costs awarded to Ms. Crigler’s attorney for mileage, tolls, and parking incurred in connection with her travel for proceedings in this case. See In re Amendments to Unif. Guidelines for Taxation of Costs, 915 So.2d 612, 615 (Fla.2005). In all other' aspects, we affirm the temporary attorney’s fees and costs awarded.
Affirmed in part, reversed in part.
KELLY and LaROSE, JJ., Concur.